Matter of Weiss (2018 NY Slip Op 07400)





Matter of Weiss


2018 NY Slip Op 07400


Decided on November 1, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: November 1, 2018
[*1]
In the Matter of MICHAEL ADAM WEISS, a Resigned Attorney. 

(Attorney Registration No.2546323)

Calendar Date: October 15, 2018

Before: Garry, P.J., Egan Jr., Devine, Aarons and Rumsey, JJ.


Michael Adam Weiss, Livingston, New Jersey, respondent
pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Michael Adam Weiss was admitted to practice by this Court in 1993 after previously being admitted in his home state of New Jersey in 1992. In 2006, however, Weiss successfully applied to this Court for leave to resign from the New York bar for nondisciplinary reasons, citing his serious illness and concomitant need to confine his practice to New Jersey. Weiss now applies for reinstatement (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]) and, by correspondence dated October 2, 2018, the Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it takes no position concerning the application. In reply to AGC's correspondence, Weiss has submitted a supplemental affidavit with exhibits.
Pursuant to Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (b), an attorney seeking reinstatement following nondisciplinary resignation must make his or her application by standardized form affidavit submitted to the Court on notice to AGC (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]; appendix F; Rules of App Div, 3d Dept [22 NYCRR] § 806.22 [b]). Upon AGC being heard on the application, this Court is afforded the broad discretion to "grant the application and restore the attorney's name to the roll of attorneys; or deny the application with leave to renew upon proof that the applicant has successfully completed the Multistate Professional Responsibility Examination . . . or the New York State Bar Examination . . .; or take such other action as it deems appropriate" (Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]). We have previously held that an applicant for reinstatement following nondisciplinary resignation should establish both the requisite legal education or experience and the necessary character and fitness as would be required of an applicant for admission in the first instance (see Matter of Gaudioso, 159 AD3d 1217, 1218 [2018]; Matter of Lipman, 152 AD3d 1158 [2017]; Matter of Felder, 152 AD3d 1155, 1155 [2017]; compare Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]).
In the instant case, Weiss has submitted the required affidavit with exhibits, along with a supplemental affidavit, which together raise no questions concerning his character and fitness to practice in New York. We note that Weiss has been admitted to practice in New Jersey — [*2]where he remains in good standing — for nearly 26 years (cf. Rules of Ct of App [22 NYCRR] § 520.10 [a]). Furthermore, he has submitted proof that he has completed 11.5 credit hours of New York continuing legal education since March of this year, thereby potentially satisfying at least some of the continuing legal education requirements that will be imposed upon him once he recommences the practice of law in New York (see Rules of App Div, All Depts [22 NYCRR] § 1500.22 [n] [3]; see also Rules of App Div, All Depts [22 NYCRR] § 1500.5 [b] [1]). Having therefore concluded that Weiss has the requisite legal training and experience, as well as the necessary character and fitness, to justify his reinstatement, we grant his application and restore his name to the roll of attorneys, effective immediately.
Garry, P.J., Egan Jr., Devine, Aarons and Rumsey, JJ., concur.
ORDERED that Michael Adam Weiss' application for reinstatement is granted; and it is further
ORDERED that Michael Adam Weiss' name is hereby restored to the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further
ORDERED that Michael Adam Weiss shall, within 30 days of the date of this decision, file an attorney registration statement with the Chief Administrator of the Courts pursuant to Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1.